OTT, Judge.
This appeal is from a post judgment of dissolution order of the trial judge granting *87the husband certain modifications of the monthly payments payable to the wife. We reverse in part.
Based upon his previous judgment of dissolution and the stipulation of the parties upon which it was predicated, the trial judge properly found that all of the monthly payments to the wife were an inseparable part of “a true property settlement agreement.” The wife transferred to the husband all of her interest in the substantial real estate holdings of the parties in return for the financial payments to her or in her behalf. The trial court could not reduce the monthly payments payable to the wife and it properly declined to do so as to future payments. See Rubio v. Rubio, 347 So.2d 1093 (Fla. 2d DCA 1977); Mills v. Mills, 339 So.2d 681 (Fla. 1st DCA 1976).
That part of the order of modification which reduced the arrearages for past unpaid payments of the husband to the wife was improper and is, therefore, reversed and remanded for the entry of a judgment for the full amount of the arrearages.
GRIMES, C. J., and DANAHY, J., concur.